Title: To James Madison from John Mercer and Others, 25 November 1804
From: Mercer, John
To: Madison, James


Sir,Paris, 25th. Novr. 1804.
The annexed Lists contain the whole number of Claims which were presented to us previous to the 21st. of October, and upon which our opinions were past within the same time.
The Liquidation of Twenty-five of the Cases which we declared not to be embraced by the Convention, was insisted upon by the French Authorities, contrary to the opinion of the Agent of the United States, between the 5th. day of October and the 21st. of the same month: upon these, which are inclosed, our Reports were transmitted to the Minister of the United States.
The Books and documents connected with the Business in which we have been engaged, are deposited in the Office of the Commercial Agent of the U. S. A. at this Place, subject to the order of the Administration. We have the honor to be, Sir, with great respect, Your obedient servants—
John Mercer
I. Cox Barnet
Wm Maclure
